DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 2 is objected to because of the following informalities: the term “face” in line 2 should recite --faces--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-6 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Bouchier (US 2005/0267325 A1).
Claim 1: Bouchier discloses a sling assembly for treating urinary incontinence [0011], comprising: a first sling section 60 and a second sling section 52, the first sling section and the second sling section being separate and distinct from each other (fig. 4A), each sling section having a first surface and a second surface opposite the first surface, the first surface of the first 
    PNG
    media_image1.png
    270
    810
    media_image1.png
    Greyscale
because it can be used to hold or manipulate the sling material).

Claim 2: Bouchier discloses the first sling section includes an end portion and the second sling section includes an end portion, the end portion of the first sling section faces the end portion of the second sling section (end portions of the first and second sling portions 60 and 52 overlap and face each other within tab 58, fig. 4A).
Claim 3: Bouchier discloses the end portion of the first sling section and the end portion of the second sling section are disposed within the tab member 58 (fig. 4A).
Claim 4: Bouchier discloses the tab member 58 is adjacent to the second surface of the first sling section and the second surface of the second sling section (see annotated fig. 4A above).
Claims 5 and 6: Bouchier discloses the tab member may be biodegradable or non-biodegradable (material of implant may be bioabsorbable or non-bioabsorbable [0055]; material of rivet may be the same or different from the polymeric material of the implant itself [0061] therefore biodegradable and non-biodegradable tabs are contemplated).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bouchier in view of Li (US 2005/0096499 A1).
Claim 7: Bouchier fails to disclose the tab member is treated with an agent to promote scar tissue formation. However, Li discloses treating a sling implant with an agent to promote scar tissue formation [0006]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Bouchier such that the assembly, including the tab, is treated with an agent to promote scar tissue formation, as taught by Li, in order to provide support to the patient’s tissue after degradation of the sling (Li [0006]), or to augment the support provided by the sling.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE BURK KUHLMAN whose telephone number is (571)270-7130. The examiner can normally be reached Monday-Friday 8:00 AM - 4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791